     Case 2:19-cv-00130 Document 34 Filed 08/31/20 Page 1 of 4 PageID #: 175



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JEFFREY RAY WOODS,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00130

DAVID BALLARD, Warden, Mount
Olive Correctional Complex (MOCC);
MR. ROSE, Unit Manager, MOCC;
MR. MEADOWS, Investigator, MOCC;
and MR. DIXON, Investigator, MOCC.

             Defendants.


                                     ORDER


       Pending is the joint motion by all parties to extend the

time allotted to file an amended complaint and seal the amended

complaint, filed August 28, 2020.          ECF No. 33.


       On August 7, 2020, the court ordered the plaintiff to file

an amended complaint on or before August 17, 2020.             ECF No. 31.

In support of the request for an extension, the pending motion

indicates that counsel for the plaintiff, Paul M. Stroebel, was

unable to speak with his client, who is incarcerated, about the

amended complaint prior to the week of August 24, 2020.              ECF No.

33.
  Case 2:19-cv-00130 Document 34 Filed 08/31/20 Page 2 of 4 PageID #: 176



          Federal Rule of Civil Procedure 6(b)(1)(B) provides

that the court may, for good cause, extend the time for filing a

document “on motion made after the time has expired if the party

failed to act because of excusable neglect.”         “[A] party

typically satisfies the standard for demonstrating excusable

neglect by demonstrating that the delay is the result of

circumstances beyond the party's control . . . .”          In re

American Nurses Ass’n, 643 F. App’x 310, 313 (4th Cir. 2016)

(citing Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P'ship,

507 U.S. 380, 392 (1993)).


     Factors for a court to consider when evaluating
     whether a party has demonstrated excusable neglect for
     a delay include (1) “the danger of prejudice to the
     [other party]”; (2) “the length of the delay and its
     potential impact on judicial proceedings”; (3) “the
     reason for the delay, including whether it was within
     the reasonable control of the movant”; and (4)
     “whether the movant acted in good faith.”

Id. (quoting Pioneer Inv. Serv. Co., 507 U.S. at 395).



          The pending motion was filed after the plaintiff’s

August 17, 2020 deadline to file an amended complaint, and Rule

6(b)(1)(B) therefore governs.      Inasmuch as the motion is a joint

motion and it indicates that Stroebel was unable to meet with

the plaintiff until the week of August 24, 2020, the court finds

good cause and excusable neglect.       Thus, a brief extension is in

order.



                                    2
  Case 2:19-cv-00130 Document 34 Filed 08/31/20 Page 3 of 4 PageID #: 177



           Accordingly, it is ORDERED that the joint motion’s

request for an extension (ECF No. 33) be, and hereby is,

GRANTED.   The plaintiff is directed to file an amended complaint

on or before September 7, 2020.


            With regard to the parties’ request that the amended

complaint be filed under seal, Local Rule of Procedure

26.4(c)(2) provides that:


     Unless otherwise authorized by law, a motion to seal
     shall be filed electronically pursuant to the
     Administrative Procedures for Electronic Case Filing
     and accompanied by a memorandum of law which contains:

     (A) the reasons why sealing is necessary, including
     the reasons why alternatives to sealing, such as
     redaction, are inadequate;

     (B) the requested duration of the proposed seal; and

     (C) a discussion of the propriety of sealing, giving
     due regard to the parameters of the common law and
     First Amendment rights of access as interpreted by the
     Supreme Court and our Court of Appeals.

Additionally, the district’s Administrative Procedures for

Electronic Case Filing state that:


     If a party wishes to file a sealed motion or a sealed
     document, the filing user must file a motion to seal
     under the Restricted Access or Sealed Documents event
     category in CM/ECF, describe the motion or the
     document to be sealed and add the sealed document as
     an attachment to the motion.

Administrative Procedures for Electronic Case Filing 12.6.1.




                                    3
  Case 2:19-cv-00130 Document 34 Filed 08/31/20 Page 4 of 4 PageID #: 178



          In support of the motion’s request that the amended

complaint be filed under seal, the parties state that “[t]he

amended complaint contains sensitive information that could

place the plaintiff in further danger.”        ECF No. 33.     This

statement alone does not comply with the requirements of Local

Rule 26.4(c)(2)(A)-(C).     Further, the parties have not tendered

a sealed copy of the amended complaint for the court’s review as

required by the Administrative Procedures for Electronic Case

Filing.


          Accordingly, insofar as the pending motion requests

that the forthcoming amended complaint be filed under seal, it

is ORDERED that the parties’ joint motion (ECF No. 33) be, and

hereby is, DENIED, without prejudice.        Should the plaintiff seek

to seal the forthcoming amended complaint, he is directed to

file a motion to seal that complies with this court’s Local

Rules of Procedure and Administrative Procedures for Electronic

Case Filing.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: August 31, 2020




                                    4
